BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00057-CV

                               Benjamin S. Rhodes

                                           v.

George L. Preston and Associates, Attorney at Law; and Jerry L. Coyle, Attorney
                                   at Law

           (No. 83219 IN 62ND DISTRICT COURT OF LAMAR COUNTY)


TYPE OF FEE                 CHARGES        PAID        BY
REPORTER'S RECORD                 $85.00   INDIGENT    BENJAMIN S. RHODES
CLERK'S RECORD                     $0.00   INDIGENT    BENJAMIN S. RHODES
FILING                           $195.00   INDIGENT    BENJAMIN S. RHODES


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      March 26, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy